Maxwell, J.
The charge in the petition is that the defendant published an article relating to the plaintiff entitled “ An inhuman step-mothee.” “ She beats her child over the head with a club.”
In Cooper v. Stone, 24 Wendell, 434, Cowen, J., defines a libel to be any malicious publication against a person, “ tending to blacken his reputation, or expose him to public hatred, contempt, or ridicule.” But it is not every false charge against an individual which is sufficient to sustain an action for damages. In order to authorize a recovery the plaintiff must aver in his petition, and prove on the trial, that he has sustained some special damages from the publication of the alleged libel, unless the nature of the charge is • such that the words are actionable per se. And where the words are not actionable per se it is not sufficient to simply allege that the party has sustained damages, but a party must state in his petition wherein he has sustained damages. A writing charged to be a libel may be expressed in such clear and unambiguous terms, that the court wants no circumstances to make it clearer than it is of itself. But if the terms of the alleged libel are general, or indefinite, there must be necessary averments in the petition showing that the libel was published of and concerning the plai/ntiff. The petition in this case is defective in that regard, and there is no allegation therein that the defendant charged the plaintiff with willfully beating the child. The petition entirely fails to show how the plaintiff was injured by the alleged libel, and the mere statement that she has sustained damages by the loss of friends, etc., where there is no statement of facts from which it is apparent that the defendant-is liable for dam&ges, will not sustain the action. The judgment of the district court is therefore affirmed.
Judgment Aéeirmed.